DETAILED ACTION
 	This Office Action is in response to the amendment filed on 10/04/2019 in which Claims 3-9, 11-15, and 18-20 are currently amended. Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 09/30/2019 are accepted by the examiner.
Priority
 	The application is filed on 09/30/2019 and therefore the effective filing date of the  application is 09/30/2019. 
 				Allowable Subject Matter
1.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 10, and 16 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed. 

 Further, Soriano et al. discloses a system for performing a credential handling response for the first remote credential, the credential handling response being either: instructing the first remote client terminal to send, with use of the authorization broker installed on the first remote client terminal, the first remote credential to the credential authorization service to determine whether a biometric ID of the first remote credential is authorized for access, the instructing performed on condition that the first remote client terminal is a trusted device, or sending the first remote credential to the credential authorization service to determine whether a biometric ID in the first remote credential is authorized for access, the sending performed on condition that the first remote client terminal is not a trusted device (Soriano, Paragraph 0007).

 	Further, Goh discloses a computer system adapted to allow secure printing by a user at a remote location of a document stored on a home computing system, the computer system including a printer which includes a digital identification device configured to provide a printer public key of a cryptographic public key/private key pair, and the printer being configured to provide to a mobile device on interrogation by the mobile device the printer public key and secure communications channel information to enable a secure communications channel to be established between the computing system and the home computing system; the printer decrypting an encrypted document and initiating printing of the document on receipt from the home computing system via the secure communication channel (Goh, Paragraph 0012).

 	In view of the foregoing, the prior arts of records either alone or in combination, do not disclose these specific limitations “..  instructing the first remote client terminal to send, with use of the authorization broker installed on the first remote client terminal, the first remote credential to the credential authorization service to determine whether a key of the first remote credential is authorized for access, the instructing performed on condition that the first remote client terminal is a trusted device, or sending the first remote credential to the credential authorization service to determine whether a key in the first remote credential is authorized for access, the sending performed on condition that the first remote client terminal is not a trusted device; and after a determination by the credential authorization service that the key of the first remote credential is authorized for access, receiving authorization information to provide the first remote client terminal with access to the cloud service application..” in view of other limitations (emphasis added) as set forth in claim 1 and similar to independent claims 10 and 16.

 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 10, and 16 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498